

SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made as of March 21, 2012
by and between Mark R. Sullivan, a New Jersey resident ("Employee"), and MModal
MQ Inc. (f/k/a MedQuist Inc.) (the "Company"), a New Jersey corporation, having
its principal office at 9009 Carothers Parkway, Suite C-2, Franklin, TN 37067.


The Company and the Employee, each acting of their own free will and intending
to be legally and irrevocably bound, here by mutually agree as follows:


1.    For purposes of this Agreement, the following terms shall have the
meanings given to them below:


"Claims" shall mean any and all suits, causes of action, complaints, charges,
obligations, demands, or claims of any kind, whether in law or in equity, direct
or indirect, known or unknown, matured or unmatured, which Employee may now have
or ever had against the Company.


“Competitor” shall mean any person, firm, company or organization engaged in
providing medical transcription software technology and/or services.


“Company Group” means the Company and its parents, subsidiaries and affiliates.


“Confidential Information” shall mean information regarding any member of the
Company Group, its past, current or future plans, employees, customers,
services, programs and products which is disclosed to or becomes known by
Employee as a result of Employee’s employment by the Company, and is not
generally known by the public.


“Customer” shall mean any client or customer or prospective client or
prospective customer who is/are contacted, solicited and/or serviced, in any
manner, by Employee and/or by any other employee of the Company within the one
(1) year prior to the Employee’s termination of employment.


2.    Employee and the Company have mutually agreed that Employee's employment
with the Company shall be terminated effective as of the close of business on
July 1, 2012 (the “Departure Date”), at which time the Employment Letter
Agreement by and between the Company and Employee dated April 21, 2005 (the
“Employment Letter Agreement”), shall terminate, except as may be required by
operation of law. In addition, in accordance with the Restricted Stock Award
Agreement dated July 11, 2011 by and between MedQuist Holdings Inc. and Employee
(the “Restricted Stock Award Agreement”), Employee’s termination of employment
is deemed to be without Cause, thereby resulting in any unvested shares covered
by the Restricted Stock Award Agreement becoming vested and non-forfeitable as
of the close of business on July 1, 2012.


3.    Separation Benefits. Employee shall receive (i) payment of accrued and
unpaid salary through the Departure Date, (ii) payment for any expense
reimbursement submissions outstanding or promptly submitted following the
Departure Date, which are documented and for expenses reimbursable pursuant to
the Company’s expense reimbursement policy and (iii) payment for any unused
vacation time that has accrued in the period January 1, 2012 through the
Departure Date.  





--------------------------------------------------------------------------------



In consideration of (a) Employee's execution of this Agreement, (b) this
Agreement becoming effective no later than 45 days following the date hereof and
(c) Employee’s execution and delivery to the Company, and the expiration of all
applicable statutory revocation periods, by the 30th day following the Departure
Date, of a general release of claims against the Company and its affiliates in a
form attached hereto as Exhibit A (the “Release”), the Company shall pay or
provide to the Employee the following consideration:


(i)
in installments as per the Company’s regularly scheduled payroll cycle, less all
applicable taxes and withholdings: $275,000.00 which constitutes Fifty Two (52)
weeks of Employee’s base salary;



(ii)
reimbursement of the employer contribution portion of the applicable monthly
COBRA premium for employee’s medical benefits plan coverage following the
Departure Date until the earlier to occur of the end of monthly COBRA coverage
period for the twelfth month following the Departure Date or the date on which
employee is eligible for coverage under a plan maintained by a new employer or
enrolls for coverage under a plan maintained by his spouse’s employer, at the
coverage level in effect at the Departure Date (or generally comparable
coverage) for himself and, where applicable, his spouse and dependents, as the
same may be changed by the Company from time to time for employees generally, as
if Employee had continued in employment during such period; provided, in any
case, that the COBRA health care continuation coverage period under section
4980B of the Internal Revenue Code of 1986, as amended, shall run concurrently
with the foregoing period.  The Company’s reimbursement obligation under this
subparagraph is limited to and conditioned upon employee’s (1) timely election
of COBRA coverage, (2) timely payment of the full, applicable monthly COBRA
premiums, and (3) prompt remittance to the Company of written proof
demonstrating payment by employee of the full, applicable monthly COBRA
premium.  Employee shall notify the Company immediately upon becoming eligible
for coverage under a plan maintained by a new employer or his spouse’s
employer.  Notwithstanding any other provisions of this subparagraph, the
Company’s obligation to reimburse employee shall cease upon termination of
employee’s COBRA coverage for any reason, if not sooner;

(iii)
6 months of pro-rated 2012 Management Incentive Plan (MIP) bonus based upon your
MIP incentive target, 50%. Such payout will be paid in a single installment on
or before July 15, 2012; and

(iv)
a three (3) month Management Career Service Program through Right Management
Consultants.

The payments and benefits described in this paragraph 3 will begin to be paid or
provided as soon as administratively practicable after the Release becomes
irrevocable, provided that if the 30 day period described above begins in one
taxable year and ends in a second taxable year such payments or benefits shall
not commence until the second taxable year. The reimbursement payable pursuant
to clause (ii) shall be paid by the Company to Employee on a monthly basis no
later than thirty (30) days after Employee makes his COBRA premium payment for
such month.
4.    In consideration of the Company's payment obligations set forth in
paragraph 3 above, Employee, on his own behalf and together with his heirs,
assigns, executors, agents and representatives, hereby generally waives,
releases and discharges the Company, its parent companies, subsidiaries,
affiliates, shareholders, predecessors and assigns, and each and every of their
officers, directors, shareholders, employees and agents and the heirs and
executors of same (each in their respective capacity as such and individually)
(hereinafter, collectively, “Releasees”) from any and all Claims which Employee
ever had or now has against each or any of the Releasees, including, without
limitation, any Claims related to Employee’s employment or separation from
employment.
        
        



--------------------------------------------------------------------------------



This release specifically includes, without limitation, any and all Claims for:
(i) wages and benefits (including without limitation salary, stock, stock
options, commissions, royalties, license fees, health and welfare benefits, paid
time off, vacation pay, personal time and bonuses); (ii) wrongful discharge and
breach of contract (whether express or implied), and implied covenants of good
faith and fair dealing; (iii) alleged retaliation and employment discrimination
on the basis of age, race, color, religion, sex, national origin, veteran
status, disability, handicap and/or other protected status, in violation of any
federal, state or local statute, ordinance, judicial precedent or executive
order, including, but not limited to, Claims for discrimination under the
following statutes: Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000 et
seq.), the Civil Rights Act of 1866 (42 U.S.C. 1981), the Americans with
Disabilities Act (42 U.S.C. 12101 et seq.), and any similar act under applicable
state laws; (iv) under any federal or state statute relating to employment
and/or employee benefits or pensions; (v) in tort (including, but not limited
to, any Claims for misrepresentation, defamation, interference with contract or
prospective economic advantage, intentional or negligent infliction of emotional
distress and negligence); (vi) attorney's fees and costs; and (vii) age
discrimination or other Claims under the Age Discrimination in Employment Act,
as amended (29 U.S.C. 621 et seq.) (the “ADEA”), the Older Workers Benefit
Protection Act, the Rehabilitation Act of 1972, as amended (29 U.S.C. 701 et
seq.) or any similar act under applicable state laws, rules and regulations;
provided, however, that the above release and waiver of Claims shall not apply
to any rights or Claims that are non-waivable as a matter of law.


Employee represents, warrants and covenants that Employee has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any Claims against any Releasee or any portion thereof or interest
therein.
    
Employee acknowledges and agrees that, should any governmental agency or other
third party pursue any actions or Claims on Employee’s behalf, Employee waives
any and all rights to recovery or monetary award from such actions or
proceedings, except to the extent, if any, that such waiver is prohibited by
law.


5.    Employee understands that this Agreement extends to all Claims and
potential Claims which arose on or before the date of this Agreement, whether
now known or unknown, suspected or unsuspected, matured or unmatured, and that
this constitutes an essential term of this Agreement.


6.    Employee understands and acknowledges the significance and consequence of
this Agreement and of each specific release and waiver, and expressly consents
that this Agreement shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims, demands, obligations, and causes of action, if any, as well
as those relating to any other Claims, demands, obligations or causes of action
referred to in paragraph 4 above.


7.    All remedies at law or in equity shall be available for the enforcement of
this Agreement. This Agreement may be pleaded as a full and complete bar to the
enforcement of any Claim which Employee may have against the Releasees. If
Employee violates this Agreement, in addition to all other legal and equitable
remedies available to the Company and/or Releasees, Employee shall pay the
reasonable attorneys' fees and expenses incurred by the Company and/or Releasees
in connection with enforcement of this Agreement. In addition, Employee’s
violation of the terms of this Agreement shall automatically result in immediate
termination of the Company's obligation to make payment(s) under paragraph 3 of
this Agreement. Nothing in this paragraph 7 is intended to conflict with the
provisions of the ADEA or the Older Workers Benefit Protection Act.


8.    It is further understood and agreed that neither the execution of this
Agreement by the Company, nor the terms hereof, constitute an admission by the
Company or Employee of liability with respect to any possible Claim which was or
could have been made by Employee or Company. In addition, Employee shall
hereinafter disclose or reveal any allegations of Claims made against the
Company or any Releasee prior to the date hereof.


9.    Neither the Company nor Employee shall disclose or publicize the terms of
this Agreement, directly or indirectly, to any person or entity; provided
however, that the terms, amount and/or fact of this Agreement may be disclosed
to their respective accountants and attorneys, or to governmental agencies to
the extent required by law.



--------------------------------------------------------------------------------







10.    Employee agrees to return to the Company, on or prior to the Departure
Date, all property belonging to the Company that has been provided to the
Employee and also all property that is in the Employee's possession or control,
including, without limitation, computers, computer accessories, cell phones,
VOIP phones, telecom equipment and/or other accessories, credit cards, keys or
key fobs, files and/or copies or abstracts of any proprietary or confidential
information.


11.    Employee understands that Employee shall be considered an Employee of the
Company only through the Departure Date. Except for the payment obligations
specifically set forth in paragraph 3 of this Agreement, any other rights
Employee shall have as an employee of the Company shall terminate as of the
Departure Date.


12.    Employee understands, acknowledges, and agrees that the Company has no
obligation whatsoever to reinstate, recall, reemploy, or rehire Employee to any
position with the Company. Notwithstanding any other provisions of this
Agreement to the contrary, it is further agreed and acknowledged that Employee’s
rehire or reemployment by the Company at any time after the Departure Date,
shall automatically result in the immediate termination of the Company’s
obligation to make payment(s) under paragraph 3 of this Agreement.


13.    The Employee agrees that the Employee will not attempt to disrupt the
operations of any member of the Company Group in any manner whatsoever. In
particular, but without limitation, the Employee agrees that the Employee shall
not:


a.    disparage or defame any member of the Company Group or any employee
thereof; or


b.    during or after his/her employment by the Company, disclose any
Confidential Information or trade secret information, except as required by the
nature of his/her employment by the Company, as expressly authorized in writing
by the Company, or required by law;


c.    for a period of two (2) years following termination of his/her employment,
directly or indirectly, whether as an employee, owner, partner, consultant,
agent, director, officer, shareholder or in any other capacity, solicit any
Customer which would result in such Customer terminating their relationship with
any member of the Company Group;


d.    for a period of one (1) year following termination of his/her employment,
directly or indirectly, whether as an employee, owner, partner, consultant,
agent, director, officer, shareholder or in any other capacity, engage in or be
employed by any Competitor; and


e.    for a period of two (2) years following termination of his/her employment,
induce, solicit, or aid in the solicitation of any existing employee, agent,
vendor, independent contractor or consultant of any member of the Company Group,
to leave or otherwise terminate his/her employment or engagement with any member
of the Company Group.


14.    Employee agrees that he/she will cooperate fully with the Company and its
counsel with respect to any matter, including, but not limited to, any
litigation, investigation, or governmental proceeding or internal Company
review, which relates to matters with which Employee was involved during the
period in which he/she was employed by the Company, or concerning which the
Company reasonably determines Employee may have responsive or relevant
information. Such cooperation includes, but is not limited to, full disclosure
of all relevant information and truthfully testifying on the Company’s behalf in
connection with any such litigation, proceeding, investigation or review. In
addition, such cooperation shall include, but shall not be limited to,
Employee's making himself/herself reasonably available for interviews by the
Company or its counsel, depositions



--------------------------------------------------------------------------------



and/or court appearances upon the Company's request. Employee will render such
cooperation in a timely manner and at such times and places as may be mutually
agreeable to the parties. Upon submission of appropriate
documentation, Employee shall be reimbursed by the Company for reasonable
travel, lodging, meals, and telecommunications expenses incurred in cooperating
with the Company under the terms of this provision. Except as required by
operation of law, Employee agrees that he/she will immediately notify the
Company if he/she is contacted for an interview or if he/she receives a subpoena
in any matter relating in any way to his/her employment with the Company.
Employee further agrees that he/she will not initiate any communication with a
member of the press regarding his/her employment with the Company and that if
he/she is contacted by the press for any such information, he/she will decline
comment and refer the person seeking information to the Company.


15.    This Agreement has been presented to Employee on March 21, 2011.Employee
understands that the release of Claims being given, as set forth in paragraph 4
of this Agreement, includes a release of Claims arising under the ADEA and is in
exchange for consideration of value to which the Employee would not otherwise
have been entitled. Employee understands and represents that Employee has been
given a period of twenty-one (21) days to review and consider this Agreement. By
Employee’s signature below, Employee represents that he/she has read this
Agreement and understands its meaning and application and that he/she has been
advised to consult an attorney as to the terms of this Agreement. Employee
further represents that he/she understands that he/she may accept and return the
Agreement to the Company prior to the expiration of this twenty-one (21) day
review period, and, if he/she chooses to do so, he/she warrants that he/she used
as much of the twenty-one (21) day review period as he/she required and returned
the Agreement knowingly and voluntarily and without any pressure or coercion on
the part of the Company or any of its representatives. Employee has the right to
revoke this Agreement at any time within seven (7) calendar days after Employee
has executed it. Notice of revocation must be communicated in writing and
received prior to the end of the seven (7) day period by:


Bill Donovan
SVP Human Resources
MModal Inc.
9009 Carothers Parkway, Suite C-2
Franklin, TN 37067
        
16.    a.    This Agreement contains the entire agreement of the parties with
respect to the subject matter hereof, and shall inure to the benefit of and be
binding upon their respective parties and their heirs, executors,
administrators, successors and assigns.


b.    If any provision of this Agreement or the application of this Agreement is
adjudicated to be invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision of this Agreement which can be given effect
without the invalid or unenforceable provision. This Agreement supersedes any
and all prior agreements or understandings pertaining to the subject matter
thereof, including but not limited to the Employment Letter Agreement. Employee
represents and acknowledges that in executing this Agreement, Employee has not
relied upon any representation or statement not set forth herein made by the
Company or by any of the Company’s agents, representatives, or attorneys.


c.    Neither this Agreement nor any term of this Agreement may be orally
changed, waived, discharged, or terminated, except by a signed, written
agreement between the Employee and the Company’s authorized representative
identified below.


d.    The construction, interpretation and performance of this Agreement shall
be governed by the laws of the State of New Jersey without regard to its
conflicts of law principals. Any action relating to this Agreement or its breach
shall be brought in the New Jersey Superior Court (Burlington County Vicinage),
or in the United States District Court for the District of New Jersey (Camden
Vicinage).



--------------------------------------------------------------------------------







e.    The terms of the Agreement contained herein are contractual, and not mere
recitals.


f.    The Parties agree that if it becomes necessary to construct or interpret
the language of this Agreement for any purpose, this Agreement shall be deemed
to have been drafted jointly and equally by the Parties and that no party shall
be deemed to have been the drafter. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the Parties.


g.    All payments (or transfers of property) to Employee will be subject to tax
withholding to the extent required by applicable law.


h.     The payments and benefits provided pursuant to this Agreement are
intended to be exempt from Code Section 409A (to the extent applicable), either
as a “separation pay plan” under Section 409A or otherwise. Notwithstanding
anything herein to the contrary or otherwise, no portion of the benefits or
payments to be made under paragraph 3 hereof will be payable until Employee has
a “separation from service” from the Company within the meaning of Section 409A
of the Code. For purposes of the application of Section 409A of the Code, each
payment in a series of payments will be deemed a separate payment.


i.    Notwithstanding anything herein to the contrary or otherwise, except to
the extent any expense, reimbursement or in-kind benefit provided to Employee
does not constitute a “deferral of compensation” within the meaning of Section
409A of the Code, and its implementing regulations and guidance, the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employee, acknowledging that he/she is acting of his/her own
free will and that he/she has had the opportunity to seek the advice of counsel
with respect hereto, and the authorized representative of the Company, have
executed this Agreement as of the respective day and year written below.




Executive                        MModal MQ Inc.




/s/ Mark R. Sullivan                    By:     /s/ William Donovan            
Mark R Sullivan                    Name:      William Donovan            
Date:    March 23, 2012                Title:     Sr. Vice President, Human
Resources    
Date:     March 23, 2012     



--------------------------------------------------------------------------------







EXHIBIT A
RELEASE AND NON-DISPARAGEMENT AGREEMENT
THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”) is made as of the
___ day of _______, ____ by and between Mark Sullivan (the “Executive”) and
MModal MQ Inc. (the “Company”).
WHEREAS, the Executive’s employment as an employee of the Company has
terminated; and
WHEREAS, pursuant to Paragraph 3 of the Separation and Release Agreement by and
between the Company and the Executive dated __ ___, 2012 (the “Separation
Agreement”), the Company has agreed to pay the Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
1.    Consideration. The Executive acknowledges that: (i) the payments, rights
and benefits set forth in Paragraph 3 of the Separation Agreement constitute
full settlement of all his rights under the Separation Agreement and the
Employment Letter Agreement by an between the Company and Executive dated May
18, 2009 (the “Employment Letter Agreement”), (ii) he has no entitlement under
any other severance or similar arrangement maintained by the Company, and
(iii) except as otherwise provided specifically in the Separation Agreement and
this Release, the Company and its affiliates do not and will not have any other
liability or obligation to the Executive. The Executive acknowledges that, in
the absence of his execution of this Release, the benefits and payments
specified in Paragraph 3of the Separation Agreement would not otherwise be due
to him.
2.    Release and Covenant Not to Sue. In consideration of the Company's payment
obligations set forth in Paragraph 3 of the Separation Agreement, Executive, on
his own behalf and together with his heirs, assigns, executors, agents and
representatives, hereby generally waives, releases and discharges the Company,
its parent companies, subsidiaries, affiliates, shareholders, predecessors and
assigns, and each and every of their officers, directors, shareholders,
employees and agents and the heirs and executors of same (each in their
respective capacity as such and individually) (hereinafter, collectively,
“Releasees”) from any and all Claims which Executive ever had or now has against
each or any of the Releasees, including, without limitation, any Claims related
to Executive’s employment or separation from employment.
a.    This Release specifically includes, without limitation, any and all Claims
for: (i) wages and benefits (including without limitation salary, stock, stock
options, commissions, royalties, license fees, health and welfare benefits, paid
time off, vacation pay, personal time and bonuses); (ii) wrongful discharge and
breach of contract (whether express or implied), and implied covenants of good
faith and fair dealing; (iii) alleged retaliation and employment discrimination
on the basis of age, race, color, religion, sex, national origin, veteran
status, disability, handicap and/or other protected status, in violation of any
federal, state or local statute, ordinance, judicial precedent or executive
order, including, but not limited to, Claims for discrimination under the
following statutes: Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000 et
seq.), the Civil Rights Act of 1866 (42 U.S.C. 1981), the Americans with
Disabilities Act (42 U.S.C. 12101 et seq.), and any similar act under applicable
state laws; (iv) under any federal or state statute relating to employment
and/or employee benefits or pensions; (v) in tort (including, but not limited
to, any Claims for misrepresentation, defamation, interference with contract or
prospective economic advantage, intentional or negligent infliction of emotional
distress and negligence); (vi) attorney's fees and costs; and (vii) age
discrimination or other Claims under the Age Discrimination in Employment



--------------------------------------------------------------------------------



Act, as amended (29 U.S.C. 621 et seq.) (the “ADEA”), the Older Workers Benefit
Protection Act, the Rehabilitation Act of 1972, as amended (29 U.S.C. 701 et
seq.) or any similar act under applicable state laws, rules and regulations;
provided, however, that the above release and waiver of Claims shall not apply
to any rights or Claims that are non-waivable as a matter of law.
b.    Executive represents, warrants and covenants that Executive has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claims against any Releasee or any portion thereof or
interest therein.
c.    Executive acknowledges and agrees that, should any governmental agency or
other third party pursue any actions or Claims on Executive’s behalf, Executive
waives any and all rights to recovery or monetary award from such actions or
proceedings, except to the extent, if any, that such waiver is prohibited by
law.
d.    Executive understands that this Release extends to all Claims and
potential Claims which arose on or before the date of this Release, whether now
known or unknown, suspected or unsuspected, matured or unmatured, and that this
constitutes an essential term of this Release.
e.    Executive understands and acknowledges the significance and consequence of
this Release and of each specific release and waiver, and expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims, demands, obligations, and causes of action, if any, as well
as those relating to any other Claims, demands, obligations or causes of action
referred to in Section 2of this Release.
f.    It is further understood and agreed that neither the execution of the
Separation Agreement and this Release by the Company, nor the terms of the
Separation Agreement and this Release, constitute an admission by the Company or
Executive of liability with respect to any possible Claim which was or could
have been made by Executive or Company. In addition, Executive shall hereinafter
disclose or reveal any allegations of Claims made against the Company or any
Releasee prior to the date hereof.
3.    Non-Disparagement. The Executive will not disparage any Released Person or
otherwise take any action which could reasonably be expected to adversely affect
the personal or professional reputation of any Released Person. The Company’s
directors and officers will not disparage Executive or otherwise take any action
which could reasonably be expected to adversely affect the personal or
professional reputation of Executive.
4.    Rescission Right. This Release has been presented to Executive on
__________. Executive understands that the release of Claims being given, as set
forth in Section 3 of this Release, includes a release of Claims arising under
the ADEA and is in exchange for consideration of value to which the Executive
would not otherwise have been entitled. Executive understands and represents
that Executive has been given a period of twenty-one (21) days to review and
consider this Release. By Executive’s signature below, Executive represents that
he has read this Release and understands its meaning and application and that he
has been advised to consult an attorney as to the terms of this Release.
Executive further represents that he understands that he may accept and return
the Release to the Company prior to the expiration of this twenty-one (21) day
review period, and, if he chooses to do so, he warrants that he used as much of
the twenty-one (21) day review period as he required and returned the Release
knowingly and voluntarily and without any pressure or coercion on the part of
the Company or



--------------------------------------------------------------------------------



any of its representatives. Executive has the right to revoke this Release at
any time within seven (7) calendar days after Executive has executed it. Notice
of revocation must be communicated in writing and received prior to the end of
the seven (7) day period by:
Bill Donovan
SVP Human Resources
MModal Inc.
9009 Carothers Parkway, Suite C-2
Franklin, TN 37067


5.    Challenge. If the Executive violates paragraph 13 of the Separation
Agreement or this Release, no further payments, rights or benefits under
paragraph 3 of the Separation Agreement will be due to the Executive.
6.    Miscellaneous.
a.    No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive. There have been
no such violations, and the Company specifically denies any such violations.
b.    Successors and Assigns. This Release shall inure to the benefit of and be
binding upon (i) the Company, its parents, subsidiaries and affiliates and (ii)
the Executive, and their respective successors, permitted assigns, executors,
administrators and heirs. The Executive may not make any assignment of this
Release or any interest herein, by operation of law or otherwise. The Company
may assign this Release to any successor to all or substantially all of its
assets and business by means of liquidation, dissolution, merger, consolidation,
transfer of assets, or otherwise.
c.    Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
d.    Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Release may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.
e.    Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the State of New Jersey, without regard to the
application of the principles of conflicts of laws.
f.    Counterparts and Facsimiles. This Release may be executed, including
execution by facsimile signature, in multiple counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, in each
case on the date first above written.
MMODAL MQ INC.




By:                        
Name & Title:                    
Date:                        
MARK SULLIVAN




                        


Date:                        









